Exhibit 10.3

DOLBY LABORATORIES, INC.

SERVICES AGREEMENT

This Services Agreement (“Agreement”) is entered into as of February 24, 2009,
by and between Dolby Laboratories, Inc., a Delaware corporation (the “Company”)
and Peter Gotcher (“Consultant”).

WHEREAS, the Company desires to retain Consultant as an independent contractor
to perform consulting services for the Company, and Consultant is willing to
perform such services, on the terms described below. In consideration of the
mutual promises contained herein, the parties agree as follows:

1. Services. As of March 1, 2009 (the “Effective Date”), Consultant will serve
as Executive Chairman of the Company. Consultant will provide overall leadership
to the Board of Directors (the “Board”) and advise and consult on technologies
and markets and such other matters as the Board may request. The services to be
performed by Consultant hereunder shall be referred to herein as the “Services.”
The period of the consultancy under this Agreement is referred to herein as the
“Consultancy Term.” During the Consultancy Term, Consultant will continue to
serve as a member of the Board, subject to any required Board and/or stockholder
approval. During the Consultancy Term, Consultant will perform his duties
faithfully and to the best of his ability. The Company and Consultant agree that
Consultant will devote approximately 30% of his time to performance of the
Services.

2. Compensation.

A. Cash Compensation. The Company will pay Consultant $29,166.67 per month
($350,000.00 annually) for the Services, with such amounts to be paid pursuant
to the Company’s normal consultant payment practices. In exchange for the
compensation provided herein, Consultant hereby declines to accept, and waives
any right to receive, for the period during which Consultant provides the
Services under this Agreement, any other compensation paid by the Company to its
non-employee members of the Board, including specifically all retainers, meeting
fees and the automatic grant of Outside Director Awards (as defined in the
Company’s 2005 Stock Plan) provided in Section 14 of the Company’s 2005 Stock
Plan.

B. Stock Award Grant. The Board (or its Compensation Committee) shall, following
the Effective Date, grant Consultant a restricted stock unit award covering
30,000 shares of the Company’s Class A Common Stock. Twenty thousand of the
shares subject to the restricted stock unit award shall vest on the first
anniversary of the Effective Date subject to Consultant continuing to provide
the Services through such date and no shares shall vest before such date and no
rights to any vesting shall be earned or accrued prior to such date. The
remaining ten thousand of such shares shall vest on second anniversary of the
Effective Date subject to Consultant continuing to provide the Services through
such date. This restricted stock unit award shall be subject to the terms and
conditions of the Company’s 2005 Stock Plan and form of restricted stock unit
agreement.



--------------------------------------------------------------------------------

C. Bonus. The Board (or its Compensation Committee) shall, no later than thirty
days following the Effective Date, determine the performance goals (which shall
relate to the Services Consultant will provide to the Company) required to be
met for the future grant to Consultant of a nonstatutory stock option to
purchase a number of shares of the Company’s Class A Common Stock in an amount
equal to between $100,000 and $300,000 in Black-Scholes value as of the date of
grant. The size of the grant shall be determined by the Compensation Committee
no later than 30 days prior to the first anniversary of the Effective Date and
shall be based on its assessment of the achievement of the performance goals by
Consultant. The stock option will become fifty percent (50%) vested on the date
of the grant (subject to Consultant continuing to provide Services under this
Agreement on such date) and the remaining 50% will fully vest on the first
anniversary of the date of the grant (subject to Consultant continuing to
provide Services under this Agreement on such date). The grant shall be made on
February 15, 2010 (or the first business day thereafter, if February 15, 2010 is
not a business day). The stock option shall have an exercise price equal to the
fair market value of the Company’s Class A Common Stock on the date of grant as
determined under the Company’s 2005 Stock Plan and the option grant policy
applicable to grants under such plan. The stock option shall also be subject to
the terms and conditions of the Company’s 2005 Stock Plan and form of stock
option agreement.

The Board (or its Compensation Committee) shall, no later than thirty days prior
to the first anniversary of the Effective Date, determine the performance goals
(which shall relate to the Services Consultant will provide to the Company)
required to be met for the future grant to Consultant of a nonstatutory stock
option to purchase a number of shares of the Company’s Class A Common Stock in
an amount equal to between $100,000 and $300,000 in Black-Scholes value as of
the date of grant. The size of the grant shall be determined by the Compensation
Committee no later than 30 days prior to the second anniversary of the Effective
Date and shall be based on its assessment of the achievement of the performance
goals by Consultant. The stock option will become fifty percent (50%) vested on
the date of the grant (subject to Consultant continuing to provide Services
under this Agreement on such date) and the remaining 50% will fully vest on the
first anniversary of the date of the grant (subject to Consultant continuing to
provide Services under this Agreement on such date or otherwise continuing to
provide services to the Company (e.g., as a director) on such date in a manner
such that vesting of Consultant’s equity awards has continued under the
Company’s 2005 Stock Plan). The grant date shall be February 15, 2011 (or the
first business day thereafter if February 15, 2011 is not a business day). The
stock option shall have an exercise price equal to the fair market value of the
Company’s Class A Common Stock on the date of grant as determined under the
Company’s 2005 Stock Plan and the option grant policy applicable to grants under
such plan. The stock option shall also be subject to the terms and conditions of
the Company’s 2005 Stock Plan and form of stock option agreement.

D. Expense Reimbursement. The Company will reimburse Consultant, in accordance
with Company policy, for all reasonable expenses incurred by Consultant in
performing the Services pursuant to this Agreement.

3. Withholding. Consultant shall have full responsibility for applicable
withholding taxes for all compensation paid to Consultant under this Agreement,
and for compliance with all applicable labor and employment requirements with
respect to Consultant’s self-employment, sole proprietorship or other form of
business organization.

 

-2-



--------------------------------------------------------------------------------

4. Confidentiality/Corporate Opportunity. Consultant will maintain in confidence
and will not, directly or indirectly, disclose or use, either during or after
the term of this Agreement, any proprietary information, confidential
information, know-how or trade secrets belonging to Company, whether or not it
is in written or permanent form, except to the extent necessary to perform the
Services and to perform Consultant’s duties as a member of the board of
directors of the Company. Upon the written request of Company, Consultant shall
return to Company all Company proprietary information, confidential information,
know-how or trade secrets in Consultant’s possession. Consultant shall not
appropriate any corporate opportunity rightfully belonging to the Company.

5. Conflicting Obligations. Consultant certifies that Consultant has no
outstanding agreement or obligation that is in conflict with any of the
provisions of this Agreement or that would preclude Consultant from complying
with the provisions of this Agreement. Consultant will not enter into any such
conflicting agreement during the term of this Agreement.

6. Independent Contractor; Benefits. It is the express intention of the Company
and Consultant that Consultant performs the Services as an independent
contractor to the Company. Nothing in this Agreement shall in any way be
construed to constitute Consultant as an employee. Consultant acknowledges and
agrees that Consultant is obligated to report as income all compensation
received by Consultant pursuant to this Agreement. Consultant agrees to and
acknowledges the obligation to pay all self-employment and other taxes on such
income.

7. Termination and Survival.

(a) A. Consultancy Term and Termination. The Consultancy Term shall be two years
from the Effective Date. The Company may terminate this Agreement for “Cause”.
“Cause” means, the Consultant’s: (i) refusal or failure to act in accordance
with any specific, lawful direction or order of the Company; (ii) unfitness or
unavailability for service or unsatisfactory performance (other than as a result
of disability); (iii) performance of any act or failure to perform any act in
bad faith and to the detriment of the Company; (iv) dishonesty, intentional
misconduct or material breach of any agreement with the Company; or
(v) commission of a crime involving dishonesty, breach of trust, or physical or
emotional harm to any person. At least 30 days prior to the termination of the
Agreement pursuant to (i) or (ii) above, the Company shall provide the
Consultant with notice of the Company’s intent to terminate, the reason
therefore, and an opportunity for the Consultant to cure such defects in his
service to the Company’s satisfaction.

The Agreement will terminate immediately upon the death or disability of
Consultant.

B. Survival. Upon any termination, all rights and duties of the Company and
Consultant toward each other under this Agreement shall cease except:

(1) The Company will pay, within thirty (30) days after the effective date of
termination, all amounts owing to Consultant for Services completed and accepted
by the Company prior to the termination date and related reimbursable expenses,
if any, submitted in accordance with the Company’s policies; and

 

-3-



--------------------------------------------------------------------------------

(2) All Sections of this Agreement other than Section 1 (Services) and Section 2
(Compensation) will survive termination of this Agreement.

8. Miscellaneous.

A. Governing Law; Consent to Personal Jurisdiction. This Agreement shall be
governed by the laws of California without regard to California’s conflicts of
law rules. To the extent that any lawsuit is permitted under this Agreement, the
parties hereby expressly consent to the personal and exclusive jurisdiction and
venue of the state and federal courts located in California.

B. Assignability. This Agreement will be binding upon Consultant’s heirs,
executors, assigns, administrators, and other legal representatives, and will be
for the benefit of the Company, its successors, and its assigns. There are no
intended third-party beneficiaries to this Agreement, except as expressly
stated. Except as otherwise provided in this Agreement, Consultant may not sell,
assign, or hdelegate any rights or obligations under this Agreement.
Notwithstanding anything to the contrary herein, Company may assign this
Agreement and its rights and obligations under this Agreement to any successor
to all or substantially all of Company’s relevant assets, whether by merger,
consolidation, sale of assets or stock, or otherwise.

C. Entire Agreement. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter of this Agreement and supersedes all
prior written and oral agreements between the parties regarding the subject
matter of this Agreement. Consultant represents and warrants that he is not
relying on any statement or representation not contained in this Agreement.

D. Headings. Headings are used in this Agreement for reference only and shall
not be considered when interpreting this Agreement.

E. Notices. Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
(i) if delivered personally or by commercial messenger or courier service,
(ii) when sent by confirmed facsimile; or (iii) mailed by U.S. registered or
certified mail (return receipt requested), to the party at the party’s address
written below or at such other address as the party may have previously
specified by like notice. If sent by mail, delivery shall be deemed effective
three business days after mailing in accordance with this Section.

(1) If to the Company, to:

Dolby Laboratories, Inc.

100 Potrero Avenue

San Francisco, CA 94103

Attention: Mark S. Anderson

(2) If to Consultant, to the last address of Consultant provided by Consultant
to the Company.

 

-4-



--------------------------------------------------------------------------------

F. Severability. If any provision of this Agreement is found to be illegal or
unenforceable, the other provisions shall remain effective and enforceable to
the greatest extent permitted by law.

(signature page follows)

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Services Agreement as
of the date first written above.

 

CONSULTANT     DOLBY LABORATORIES, INC.

/s/ Peter Gotcher

    By:  

/s/ N.W. Jasper, Jr.

Peter Gotcher     Title:  

President and Chief Executive Officer

 

-6-